Citation Nr: 1704450	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  04-14 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection or a separate compensable rating for urinary dysfunction, as secondary to service connected lumbosacral spine degenerative disc disease (DDD) and degenerative joint disease (DJD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976, from March 1978 to March 1982, and from December 1982 to April 1984.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia Pennsylvania.

In March 2008, the Veteran testified at a videoconference hearing before the undersigned as to the issue of entitlement to an increased rating for lumbar spine DDD and DJD. A transcript of this hearing is of record.

In May 2008, the Board denied a claim for an increased rating for lumbar spine DDD and DJD prior to October 12, 2005 and remanded the claim for an increased rating for this disability from that date. The Board subsequently remanded the issue of entitlement to an increased rating for lumbar spine DDD and DJD from October 12, 2005 multiple times. The Board denied that claim in November 2012. In its November 2012 decision, the Board also concluded that a higher or separate rating was not warranted for neurological symptoms, to include bowel or bladder impairment. In October 2013, United States Court of Appeals for Veterans (the Court) granted a Joint Motion by counsel for VA and the Veteran. The parties to the Joint Motion indicated that the Veteran did not wish to disturb the denial of an increased rating for lumbar spine DDD and DJD from October 12, 2005, but also agreed that the Board had erroneously found that the issues of entitlement to higher initial ratings for bilateral radiculopathy and service connection or a separate compensable rating for urinary dysfunction were not before it. The parties to the Joint Motion also found that the examinations on which the Board relied on to come to its conclusions regarding a higher or separate rating for neurological symptoms, to include bowel or bladder impairment were inadequate and re-characterized the issue as entitlement to compensation for urinary dysfunction as secondary to service connected lumbar spine disability. 

In May 2014, the Board granted entitlement to an initial rating of 40 percent for right and left lower extremity radiculopathy prior to July 15, 2010. The Board then characterized the urinary dysfunction issue as entitlement to service connection or a separate compensable rating for urinary dysfunction, as secondary to service connected lumbosacral spine DDD and DJD and remanded this issue, as well as the issue of entitlement to a TDIU prior to July 15, 2010 for additional development. 

An October 2014 rating decision granted an earlier effective date for the Veteran's TDIU, effective, December 1, 2009. Her claims have since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's urinary dysfunction is etiologically related to active duty service, to include as caused by or made worse by her service-connected lumbosacral spine degenerative disc disease (DDD) and degenerative joint disease (DJD).

2. The evidence of record does not show that the Veteran was unemployable due to her service-connected disabilities prior to December 1, 2009. She was apparently employed full-time until the end of November 2009.



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for urinary dysfunction, to include as secondary to service-connected disabilities, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2. The criteria for an effective date earlier than December 1, 2009, for the assignment of a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.400, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate her claim and the Veteran, through her testimony and her representative's statements, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Pursuant to the Board's May 2014 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a VA examination and opinion which was responsive to the questions asked of the examiner, and issued supplemental statements of the case in October 2014 and again in April 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's August 2016 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Urinary Dysfunction

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran essentially contends that her service-connected spinal disability has caused her urinary dysfunction. The Board notes that she has received some VA and private treatment for her condition.

As noted above, the Court found that the prior VA medical opinions pertaining to  the Veteran's claim were inadequate. As such, her claim was remanded for another VA medical examination to address whether her urinary dysfunction is related to her service-connected lumbar spine disability. 

Pursuant to the Court's order and subsequent Board decision, the Veteran was afforded another VA examination in September 2014. After a review of the Veteran's claims file, the examiner provided a diagnosis of a urinary bladder disorder, originating in 2009. The examiner noted that the Veteran had complaints of urinary frequency, urgency, and incontinence around 2011. The examiner also noted that the Veteran's previous VA examinations suggested that her urinary symptoms are less likely than not related to her spinal disability. The examiner stated that the Veteran has a voiding dysfunction that causes leakage, but does not require the wearing of absorbent material or an appliance. All other bladder and/or urethral conditions were reported as normal. The examiner also documented the results of an April 2011 echogram of the Veteran's bladder. The results stated: 

Transverse and longitudinal images of the kidneys and bladder were obtained. The right kidney measures 12.1 cm. The left kidney measures 11.2 cm. There is no renal parenchymal mass, hydronephrosis or nephrolithiasis. Cortical echogenicity is normal. The urinary bladder is markedly distended prior to voiding with a pre-void volume of 642 cc. There is no mucosal mass or bladder wall thickening. A post void residual volume of 26 cc was calculated. Impression: Normal ultrasound evaluation of the kidneys. 2. Large capacity urinary bladder with a small post void residual.

The examiner remarked that the Veteran's condition does not impact her ability to work. The examiner determined that the Veteran's urinary bladder disorder is less likely than not related to her lumbar spine disability. In support of this finding, the examiner summarized the history of the Veteran's spinal disability, including 2014 diagnostic reports of "severe degenerative changes L1-L2, L2-L3, L5-S1 with minimal spondylolisthesis of L4 on L5 and progression of the degenerative changes from 4/11/2011 [and a] 2011 x-ray reads: 1. Degenerative spondyloarthropathy throughout lumbar spine most pronounced at L1-L2, L2-L3 and L5-S1." The examiner noted that there has been no significant interval change from the previous study. The current examiner then noted the back injury was incurred in service. The examiner also reported that a note from March 31, 2001 shows no urination problem. There is another note that shows stress incontinence with physical activity from May 27, 2004. The examiner reported that incontinence is not mentioned in the September 2008 and the January 2009 examinations for the back. The examiner further stated a July 10, 2014 note cites, "patient with urinary urgency - no dysuria noted." Prior surgeries include four laparoscopies as a workup for fertility problem in 1980s; left and right inguinal hernia repairs in 1978; C-section in 1985; and multiple uterine fibroids removed in 1986. The examiner explained that: 
[the] urethral abnormality that accompanies stress incontinence may be due to either of two causes. First, the urethra may be poorly supported, referred to as urethral hypermobility. The urethra should have strong support from the pelvic floor, composed of ligaments, tendons, and muscles, so that it remains closed during exercise, coughing, and straining. These structures can be injured or weakened by childbirth, pelvic surgery, obesity, frequent prolonged straining, and strenuous exercise such as weight lifting, jogging, jumping, long distance running, and high impact aerobics.

In October 2014, the Veteran stated that she expected to receive additional private treatment for her urinary dysfunction. She later submitted additional treatment records. A review of her treatment records, including both her VA and her private medical reports, shows that she has complained of urinary incontinence related to her spinal disability. However, these records do not include a medical opinion or rationale as to the etiology of her urinary dysfunction.

In light of the above, the Board determines that a preponderance of the evidence shows that the Veteran's urinary dysfunction was not incurred in or aggravated by service nor was it caused or aggravated by her spinal disabilities. The Board finds the reasoning of the September 2014 VA examiner highly probative as she indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding her urinary dysfunction and its relation to her spinal disability. Importantly, the September 2014 examiner indicated that the Veteran's urinary dysfunction is less likely than not related to her spinal disability. Instead, the examiner stated that the Veteran's urinary dysfunction was a urethral abnormality that accompanies stress incontinence. Specifically, the examiner explained that the Veteran's urethra may be poorly supported and that her pelvic structures could have been weakened or injured by a number of events, including childbirth, surgery, obesity, and other strenuous activities.

In sum, the most probative evidence of record is against showing that the Veteran's urinary dysfunction is related to service or her service-connected disabilities. In making this decision the Board notes that the Veteran is competent to report back and urinary problems and the circumstances surrounding such. The Board also acknowledges the lay evidence asserting that the Veteran's urinary dysfunction is attributable to her service-connected spinal disability. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's urinary dysfunction, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.

TDIU

Increased disability compensation is awarded effective the date the claim was received, or when entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). Compensation can be awarded earlier than the date of claim, up to one-year beforehand, if evidence requires. 38 C.F.R. § 3.400(o)(2).

A TDIU claim is a claim for increased compensation, and so the above rules apply to it. See Hurd v. West, 13 Vet. App. 449 (2000).

TDIU is authorized for any disability or combination of disabilities where the schedular rating is less than total, and the claimant is unable to secure and maintain substantially gainful employment because of the severity of service-connected disabilities. If there is only one such disability, it must be rated as at least 60 percent. If two or more disabilities, at least one must be rated as at least 40 percent disabling, with sufficient additional service-connected disability to bring the combined rating to 70 percent. 38 C.F.R. §§ 4.15, 4.16(a). Disabilities from a common cause are considered one disability when determining if minimum rating requirements are met.

If a claimant does not meet the minimum rating requirements of 38 C.F.R. § 4.16(a) for TDIU on a schedular basis, she can still establish a TDIU on an extraschedular basis. To do that, the RO must first submit the claim to the VA Director of the Compensation Service for extraschedular consideration. See 38 C.F.R. § 4.16(b). See also Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

For a TDIU, the critical question is whether the Veteran's service-connected disabilities alone are sufficient to cause unemployability, not any nonservice-connected condition. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Other factors that may receive consideration include employment history, level of education and vocational attainment. See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b). Under that provision, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran maintains that an effective date prior to December 1, 2009 is warranted for her TDIU claim. However, the Board finds that an earlier effective date is not warranted. The schedular criteria for TDIU were met prior to December 1, 2009, but the evidence does not prove unemployability, and so the claim cannot be granted.  

As discussed above, subsequent to the Board's May 2014 remand, an October 2014 rating decision granted an effective date of December 1, 2009 for the Veteran's TDIU. The Board acknowledges that the Veteran has met the schedular requirements since September 21, 2008, as the combined rating for her service-connected disabilities was 80 percent, with one condition rated at 40 percent or more. 

According to the Veteran's September 2014 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that her back injury began to impact her employment in 2008. She stated that he last worked full-time as a nurse in November 2009. The Veteran also reported working part-time for her church from 2008 to the present. Her highest education level was 4 years of college.

The record clearly demonstrates that the Veteran stopped working full-time in November 2009. Additionally, the Board notes that the Veteran still works part-time for her church. Thus, the assigned effective date of December 1, 2009, which is the first day after the last reported month of work, is appropriate.

Based on the above, the preponderance of the evidence is unfavorable, and VA's benefit-of-the-doubt doctrine does not apply, and so the claim for an earlier effective date for a TDIU must be denied.


ORDER

Entitlement to service connection or a separate compensable rating for urinary dysfunction, as secondary to service connected lumbosacral spine degenerative disc disease (DDD) and degenerative joint disease (DJD) is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 1, 2009 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


